Citation Nr: 1534348	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Present jurisdiction is with the RO in Detroit, Michigan.

In April 2010, the Veteran testified before a Decision Review Officer (DRO) at the Detroit, Michigan RO.  In September 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcripts are of record.

In November 2014, the Board granted the application to reopen the claim of service connection for a skin disorder and remanded the case for further evidentiary development.  The requested development has been completed and the case has been returned to the Board for further appellate review.

The Veteran submitted additional arguments since the last adjudication by the agency of original jurisdiction (AOJ) in March 2015 accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

Clear and unmistakable evidence reflects that the Veteran had hyperkeratosis palmaris et plantaris prior to service, and that the disability was not permanently aggravated beyond the normal progression during service.



CONCLUSION OF LAW

Hyperkeratosis palmaris et plantaris clearly and unmistakably preexisted service and clearly and unmistakably was not permanently aggravated by service.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2009.  The claim was last adjudicated in March 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, Social Security Administration records, lay statements, and hearing testimony have been associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In March 2015, VA provided the Veteran with a skin disorders examination and obtained a medical opinion addressing whether the Veteran's skin disorder preexisted service, was aggravated by active service, had its onset during service, or was otherwise related to service.   The March 2015 examination and opinion is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical, service and occupational history, conducted a physical examination, and provided reasoned analysis to support the medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  The March 2015 examination also constitutes substantial compliance with the Board's November 2014 remand directives.

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran contends that service caused or aggravated his skin disorder and that he did not have the disorder prior to service.  Medical records associated with the C-file indicate that the Veteran's disability is a familial trait and that the Veteran had manifestations of the disorder prior to service.  Thus, the record raises the issue of the presumption of soundness.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the December 1974 entrance examination report noted no defects, infirmities, or disorders relating to the skin at the time of entry into service.  Hence, the Veteran is presumed to have been in sound condition at service entry.

The presumption of soundness can only be overcome with clear and unmistakable evidence that an injury or disease preexisted service and with clear and unmistakable evidence that the injury or disease was not aggravated by service.  Id.  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his or her condition.  Harris v. West, 203 F. 3d. 1347 (Fed. Cir. 2000).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  For the following reasons, these high standards for rebutting the presumption of soundness have been met in this case.

With respect to evidence of pre-existence, service treatment records show that the Veteran reported a history of "minimal expression of familial hyperkeratosis palmaris et plantaris since age 11."  See e.g. September 1977 service medical records.  In January 1977 treatment, the Veteran reported a rash on both hands for 12 years.  The consultation report states "This man has hyperkeratosis palmaris plantaris which is a familial trait."  The February 2015 VA medical opinion found that the skin disorder clearly and undebateably preexisted service.

Congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection. 38 C.F.R. § 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]. In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); but see VAOPGCPREC 67-90 (July 18, 1990)(finding that "service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.").  To the extent the congenital defect is not a disease, service connection may still be granted for any superimposed disease or injury.

Here, there are repeated notations in the service treatment records of the Veteran having a history of the skin disorder for many years.  The VA medical examiner reviewed these reports and opined that this is clear and unmistakable evidence that that hyperkeratosis preexisted service.  The service treatment records and the VA examination report are of high probative weight, as the service treatment records were made much closer in time to entry to service and the VA examiner's opinion is based upon knowledge, training, and expertise is discussing medical etiologies.  Accordingly, the Board finds that there is clear and unmistakable evidence that the disorder preexisted the Veteran's service. 

With respect to evidence of aggravation of the disability during service, service treatment records show the Veteran to have been treated for callous growth of both feet with some cracking in the heels in January 1975.  The Veteran was seen in February 1975 and March 1975 for skin problems of the hands.  The Veteran was seen on multiple occasions thereafter for the hands and feet.  A July 1975 record notes that there was previous episode with the Veteran's feet in boot camp.

In January 1977 treatment, the Veteran reported a rash on both hands for 12 years and complained of "large, scaly, callous patches to both hands and feet."  In March 1977 treatment, the Veteran stated that the skin problem clears when in his native environment.  The examination revealed hyperkeratotic areas on the palms and the feet in pressure areas.  There was dryness and cracking of skin around the ends of fingers and nails.   In April 1977 treatment, the Veteran reported he was convinced the problem would get better in a different environment.  The treatment report noted "worse in heat and sweating; feet are symptomatic."

In September 1977, Medical Board proceedings found the disability and an unrelated disorder rendered the Veteran unfit for duty.  The report of the Medical Board revealed, on examination, mild hyperkeratosis of the right palm limited to that portion overlying the third, fourth and fifth flexor tendons; moderate hyperkeratosis of the palmar creases of the fingers, and a slight yellow colored hyperkeratosis of the heel and metatarsal areas of the feet.  The report noted that the Veteran had a minimal expression of familial hyperkeratosis palmaris et plantaris since age 11, and that there is a history of 7 generations of family members with the disease.  The Board opined that the hyperkeratosis was not aggravated by service.

A January 1986 private treating provider letter indicates the Veteran was treated in February 1982 with marked callosities on the palms of both hands.  The Veteran had full range of motion.  The provider indicated the Veteran requested the letter to demonstrate that the callouses were not going to bother him if he got back into service.  The Veteran had apparently attempted to reenlist, but was denied entry.

A July 2007 private treatment record shows no rashes or lesions of the skin.  Private treatment records from February 2011 show photographs and note scaly dry skin.  They also note that the Veteran uses a razor to shave dry skin on his feet and picks at areas to help heal them.

Three VA examination reports are of record with respect to the Veteran's skin disability.  A March 1986 examination report noted "hyperkeratosis of hands and feet.  Hands may have Dupuytren's contracture."

An April 2012 VA examination report stated that hyperkeratosis palmaris and plantaris onset while in the Navy in 1975.   The report also stated that both hands and bottom of feet are affected by this condition.  The report also stated that the skin of the hands was thick and dry and bleeding, and that the plantar aspect of the feet was dry, thickened, scaly, cracked, bleeding, raw and moist.  The examiner opined that functional limitation was severe in that the Veteran had a huge patch of raw skin, bleeding and red, on the bottom of his feet.  The examiner also stated that the Veteran has a problem with ambulation, will not be able to do physical labor, and needs an assistive device to help him ambulate. 

During the February 2015 VA examination, the Veteran stated that hyperkeratosis, palmaris and plantaris has continued to be a problem since separation from service, that he has not received any recent care from a dermatologist for his claimed skin condition, and that his hands "are not too bad right now but if [he goes] outside and work[s] or mow[s] the lawn, they get a lot worse."  As a result of the examination, the medical examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.   The examiner reasoned that documentation dated January 19[7]7, reflects that the Veteran had skin problem for 6 years with family history of "hereditary dermatitis."  The examiner cited other service treatment records with similar statements as well.

The examiner further reasoned that although the Veteran's skin condition was aggravated during service, such aggravation was temporary and that his skin condition was not permanently aggravated.  The examiner noted that at the time of the evaluation, there were mild callus formations at the creases of the fingers and at the fingertips of both hands, but no calluses were noted at the palmar surfaces of either hand.  There were no bleeding or open areas other than two small cracked areas less than 0.3cm in length.  The examiner noted very dry skin with cracked skin at the plantar surfaces of both feet, primarily at heel areas, but no bleeding or significantly open areas were noted.

In an April 2015 statement, the Veteran asserted that he did not seek medical treatment for the disability after service because he could not afford it.  At the September 2014 Board hearing, the Veteran stated that he had treatment for the condition for about a year after he left service, and that it had been awhile since he last had treatment.  He also stated that during the winter and at night he puts Vaseline on his hands and puts his hands in socks to be able to use his hands in the morning.

At the April 2010 hearing at the RO, the Veteran testified that before service, his hands were not bleeding and he had no problems swimming or doing little odd jobs while in school.  He stated that it was never a noticeable problem.  He stated that when they removed him from the solvent and the water in service, the condition improved, but it never completely went away.

After a careful review of the pertinent evidence of record, the Board finds that there is clear and unmistakable evidence that that Veteran's condition was not permanently worsened during service.  In that regard, the Veteran's report in service that the condition resolves upon return to his home environment, and the Veteran's attempt to re-enlist are highly probative evidence that the Veteran believed he was experiencing only temporary flare-ups of his condition. The January 1986 private treatment provider correspondence noted marked callosities, but did not reference bleeding, cracking and findings regarding the feet.  In an August 2009 statement, the Veteran admitted that he cannot show medical evidence because the disease is no longer a problem.

The VA examiner's February 2015 opinion finding no permanent worsening due to service is highly probative evidence due to the examiner's experience, knowledge, and training in assessing medical etiologies.  The September 1977 Medical Board report is also highly probative evidence of mild symptomatology near the end of service.  The evidence of record is clear that the Veteran's skin disorder was a "mild expression" of a familial disease prior to service, and that service temporarily aggravated the condition, that after service, the Veteran anticipated being able to reenlist, and then for many years after service, he did not seek treatment for the condition, except for, perhaps the first year after service.  When the Veteran was treated, on some occasions, there were no symptoms.  On other occasions, there were mild symptoms.  Thus, the Board finds that there is clear and unmistakable evidence that the condition was not permanently aggravated beyond the normal progression due to service.

The April 2012 VA examination report, which described severe functional limitation due to a large patch of raw and bleeding skin on the bottom of the Veteran's feet, was considered.  The Board, however, assigns it minimal probative weight as it is not consistent with other evidence of record and may reflect another period of temporary worsening.  The February 2015 VA opinion that specifically addressed the issue of service aggravation is afforded significantly greater probative weight than the April 2012 examination report

Accordingly, the Board concludes that hyperkeratosis palmaris et plantaris clearly and unmistakably existed prior to service and was not permanently aggravated therein.  Thus, the benefit-of-the-doubt doctrine is therefore not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Because the Board has found by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service, the presumption of service connection for chronic conditions is inapplicable.  38 C.F.R. § 3.303(b).


ORDER

Service connection for hyperkeratosis palmaris et plantaris is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


